     Case 2:17-cv-02227-RFB-BNW Document 45 Filed 05/05/20 Page 1 of 1



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT

 5                                       DISTRICT OF NEVADA

 6

 7    JOHNNY ESQUIVEL,                                 Case No. 2:17-cv-02227-RFB-BNW
 8                       Petitioner,                   ORDER
 9           v.
10    BRIAN WILLIAMS, et al.,
11                       Respondents.
12

13          In response to the Court's order of September 30, 2019 (ECF No. 36) that previously held

14   that grounds six and seven were unexhausted, Petitioner has now filed a motion for partial dismissal

15   of grounds six and seven (ECF No. 42), and an unopposed motion for extension of time (ECF No.

16   43). The court grants these motions.

17          IT IS THEREFORE ORDERED that the unopposed motion for extension of time (ECF

18   No. 43) is GRANTED.

19          IT FURTHER IS ORDERED that the motion for partial dismissal of grounds six and

20   seven (ECF No. 42) is GRANTED. Grounds six and seven are DISMISSED from this action

21   because they are not exhausted.

22          IT IS FURTHER ORDERED that respondents will have forty-five (45) days from the

23   date of entry of this order to file and serve an answer, which must comply with Rule 5 of the Rules

24   Governing Section 2254 Cases in the United States District Courts. Petitioner will have forty-five

25   (45) days from the date on which the answer is served to file a reply.

26          DATED: May 5, 2020.
27                                                          ____________________________
                                                             RICHARD F. BOULWARE, II
28                                                           UNITED STATES DISTRICT JUDGE
                                                       1
